   Case 1:19-cv-11629-VSB Document 28 Filed 04/08/20 Page 1 of 4



Ning Ye, Esq.
135-11 38th Avenue, Suite 1A
Flushing, NY 11354
Tel.: 718-308-6626;
Fax: 718-228-5816
Email: ynyale@aol.com

     THE U.S.DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                                  NEW YORK
________________________________
                                    )
Hai Dong Li                         ) File Number: 19-cv-11629
        Plaintiff                   ) Motion for Enlargement of Time
Alibaba Group Holding Ltd., et al   )
        Defendants                  )
_______________________________

             MOTION FOR ENLARGEMENT OF TIME

      COMES NOW Plaintiffs, by and through this undersigned counsel,

Ning Ye, Esq., to respectfully move that this Honorable Court for an

Enlargement of Time to file Opposition Brief until after the peak of this

Covid19 Pandemic has passed by the end of this April.

      Here in this case, the sizable counsels team for this global

multibillion E-Commerce conglomerate, an integral part of the ruling

bloc of totalitarian China, has thrown out a stock pile of motions and

other Pleading papers during the stormy season of business closures for

quarantine and social distancing session at the center of this national or

world epi-center as of New York. The undersigned is a solo practitioner

and who is in self-therapy, self-recovering process to fight against Flu

like syndrome in home and bed confinement under quarantine. More

horrifying incident is that his litigation database was recently attacked by
   Case 1:19-cv-11629-VSB Document 28 Filed 04/08/20 Page 2 of 4




another kind of virus, also highly likely from Beijing, the ultimate source

of different kinds of virus, and place of origin of Defendant Alibaba. It

is not pragmatic for this undersigned to invite a technician to his

quarantined place to have his database fixed for health concerns during

this period of business closures and social distancing.

      Under these circumstances of Force Majeure, Plaintiff humbly

prays that this Honorable Court extend the deadline for Plaintiff to submit

all responsive briefs on or before May 4th, 2020.

      Finally, this undersigned humbly proposes that a slight extension of

the deadline to submit responsive briefs may highly unlikely interpose

any prejudice or detriments upon any party, this undersigned therefore

respectfully pray that this Motion for a streamlined extension of time be

favorably adjudicated and granted.

      Wherefore, in the foregoing light, the undersigned humbly prays

that his Motion for Enlargement of Time be favorably adjudicated and

granted.

      Respectfully submitted by,



      /s/Ning Ye, Esq.
      Counsel for the Plaintiff
   Case 1:19-cv-11629-VSB Document 28 Filed 04/08/20 Page 3 of 4



     THE U.S.DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                                  NEW YORK
________________________________
                                    )
Hai Dong Li                         ) File Number: 19-cv-11629
        Plaintiff                   ) Motion for Enlargement of Time
Alibaba Group Holding Ltd., et al   )
        Defendants                  )
_______________________________

                            ORDER (draft)

      This Court, having considered the Plaintiffs’ Motion for

Enlargement of Time on this case, and having determined that good cause

exists to grant this motion. Appellant must file with this Court his

Responsive Briefs to Defendants’ Motion to Dismiss and other Motions

on or before 4th day of May, 2020; Defendants must file their Reply, if

any, on or before 18th day of May, 2020. Sur-Replies, if any, must be

filed with this Court no later than 29st day ______day of May, 2020.      It

is so ordered this          day of                          , 2020

It is so ORDERED.




The Hon. Court:
    Case 1:19-cv-11629-VSB Document 28 Filed 04/08/20 Page 4 of 4




CERTIFICATE OF SERVICE
    The undersigned certifies that on this 8th day of April, 2020, he caused to be
served upon Stephen P. Blake, Esq., Jonathan S. Kaplan, Esq., Stephanie L. Hon., Esq.
Defense counsels for all Defendants, a copy of the within captioned Motion via this
Court’s ECF Broadcasting system, into which, these counsels have ready access:

425 Lexington Avenue
New York, New York, 10017
Telephone: (212) 455-2000
Facsimile: (212) 455-2002




                         __________/s/Ning Ye_______________
                         Ning Ye, Esq. Counsel for the Plaintiffs
